           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                   JONESBORO DIVISION

FARM CREDIT LEASING SERVICES
CORPORATION                                                PLAINTIFF

v.                       No. 3:17-cv-336-DPM

CARROLL R. BARR                                         DEFENDANT

                               ORDER
     The parties have informally notified the Court that Barr filed for
Chapter 7 bankruptcy in April 2019. His case is No. 3:19-bk-11795. The
Final Scheduling Order, NQ 11, is suspended and the September 2019
trial is cancelled. This case is stayed and administratively terminated.
Joint status report on bankruptcy due by 8 November 2019.
     So Ordered.


                                      D.P. Marshall Jr.
                                      United States District Judge
